DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8, 12-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2011/0228894 A1) in view of LI et al (US 2017/0178582 A1).
As to claim 1: Wang discloses a gate driving circuit applied to a display panel (Figs. 1-3, “a gate driving circuit 14” applied to “a display panel 121”; Abstract, ¶0027), 
the display panel comprising a plurality of rows of pixel units (Fig. 1, the display panel comprising a plurality of rows of pixel units; Abstract, ¶0027, wherein a thin film transistor array represents a plurality of pixel units), wherein 
the gate driving circuit comprises: 
a plurality of shift register units, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage is connected to an input terminal of the shift register unit of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting an enable signal to the corresponding at least one row of pixel units (Fig. 1-3, “a plurality of shift register units SR”, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage SR(N-1) is connected to an input terminal of the shift register unit SR(N) of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting an enable signal to the corresponding at least one row of pixel unit; ¶0027-0029, 0033); and 
switch unit groups arranged between each adjacent two shift register units (Fig. 2, “switch unit groups SW-a” arranged between each adjacent two shift register units; ¶0033-0035), and the switch unit group comprising: 
a first switch unit connected to an output terminal of the shift register unit of a previous stage and an input terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the input terminal of the shift register unit of the adjacent next stage in response to a control signal (Fig. 2, “a first switch unit 141a” connected to an output terminal of the shift register unit SR(N-1) of a previous stage and an input terminal of the shift register unit SR(N) of an adjacent next stage, to turn on the output terminal of the shift register unit S(N-1) of the previous stage and the input terminal of the shift register unit S(N) of the adjacent next stage in response to “a control signal A”; ¶0033-0035); and 
a second switch unit connected to an input terminal of the shift register unit of a previous stage and an output terminal of the shift register unit of an adjacent next stage, to turn on the input terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a control signal (Fig. 2, “a second switch unit 143b” connected to “an input terminal of the shift register unit SR(N-1)” of a previous stage and “an output terminal of the shift register unit SR(N)” of an adjacent next stage, to turn on the input terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to “a control signal B”; Abstract, ¶0033-0035), 
wherein the first switch unit and the second switch unit are turned on selectively under action of  different control signal terminals A-B during a driving period; Abstract, ¶0033-0035).
Wang does not expressly disclose the second switch unit connected to an output terminal of the shift register unit of a previous stage and an output terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a control signal. However, Li teaches a gate driving circuit applied to a display panel, wherein the gate driving circuit comprises a plurality of shift registers (Figs. 7-9, a gate driving circuit applied to a display panel, wherein the gate driving circuit comprises “a plurality of shift registers SR”), wherein a second switch unit connected to an output terminal of the shift register unit of a previous stage and an output terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a control signal (Fig. 9a-9b, “a second switch unit 30 connected to an output terminal of the shift register unit of a previous stage and an output terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to “a control signal 20”; Abstract, ¶0059-0060, 0120-0124, wherein GOA1 includes a shift register of a previous stage and GOA2 includes a shift register of adjacent next stage). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to rearrange the connection of the second switch, such that the second switch unit connected to an output terminal of the shift register unit of a previous stage and an output terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a control signal as taught by Li. The motivation would have been in order to reduce the resolution rate of the display panel and finally reduce the power consumption of the display panel under specific conditions (Li: ¶0007-0017).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Wang and Li further disclose claim limitation of the first switch unit is further connected to a control signal terminal, for turning on the output terminal of the shift register unit of the previous stage and the input terminal of the shift register unit of the adjacent next stage in response to a signal of the control signal terminal (Wang: Fig. 2, “a first switch unit 141a” connected to an output terminal of the shift register unit SR(N-1) of a previous stage and an input terminal of the shift register unit SR(N) of an adjacent next stage, to turn on the output terminal of the shift register unit S(N-1) of the previous stage and the input terminal of the shift register unit S(N) of the adjacent next stage in response to “a control signal A”; ¶0033-0035); 
the second switch unit is further connected to the control signal terminal, for turning on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a signal of the control signal terminal (Li: Fig. 9a-9b, the second switch unit is further connected to the control signal terminal, for turning on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a signal of the control signal terminal; Abstract, ¶0059-0060, 0120-0124); and 
logics of turn-on levels of the first switch unit and the second switch unit are opposite (Wang: Fig. 2, logics of turn-on levels of the first switch unit and the second switch unit are opposite; ¶0033-0035; Li: Fig. 9a-9b, ¶0017). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Wang discloses each of the shift register units corresponds to a row of pixel units and is used to provide an enable signal to the corresponding row of pixel units (Fig. 1 shows each of the shift register units corresponds to a row of pixel units and is used to provide “an enable signal Gn” to the corresponding row of pixel units; ¶0032).  
As to claim 5: Liu discloses one switch unit group is arranged between each of adjacent shift registers, wherein a switch unit group of an N-th stage is arranged between a shift register unit of an N-th stage and a shift register unit of an (N+1)-th stage, and N is a positive integer greater than or equal to 1 (Fig. 2 shows one switch unit group is arranged between each of adjacent shift registers, wherein a switch unit group of an N-th stage is arranged between a shift register unit of an N-th stage and a shift register unit of an (N+1)-th stage, and N is a positive integer greater than or equal to 1).  
As to claim 6: Wang discloses there are m * 2n shift register units, wherein m is a positive integer greater than or equal to 2, and n is a positive integer greater than or equal to 1; switch unit groups of (km+M)-th stages are commonly connected to a first control signal terminal, k is a positive integer greater than or equal to 0, M is a positive integer less than m and greater than 0, and km+M is less than or equal to m * 2"; switch unit groups of (2q * m+2q±1 * m * p) stages are commonly connected to a (q+2)-th control signal terminal, q and p are positive integers greater than or equal to 0, and 2q * m+ 2q±1 * m * p is less than or equal to m * 2n; and the first control signal terminal and the (q+2)-th control signal terminal form the control signal terminal (Fig. 2 shows there are m * 2n shift register units, wherein m is a positive integer greater than or equal to 2, and n is a positive integer greater than or equal to 1; switch unit groups of (km+M)-th stages are commonly connected to a first control signal terminal, k is a positive integer greater than or equal to 0, M is a positive integer less than m and greater than 0, and km+M is less than or equal to m * 2"; switch unit groups of (2q * m+2q±I * m * p) stages are commonly connected to a (q+2)-th control signal terminal, q and p are positive integers greater than or equal to 0, and 2q * m+ 2q±1 * m * p is less than or equal to m * 2n; and the first control signal terminal and the (q+2)-th control signal terminal form the control signal terminal).  
As to claim 8: Wang discloses the output terminal of each shift register unit is connected to a plurality of enable signal lines, and each of the plurality of enable signal lines is used to provide the enable signal to one row of pixel units (Fig. 1 shows the output terminal of each shift register unit is connected to a plurality of enable signal lines, and each of the plurality of enable signal lines is used to provide the enable signal to one row of pixel units).  
As to claim 12: Claim 12 is a dependent claim of claim 2. The combination of the prior arts Wang and LI further disclose claim limitation of the first switch unit is an N-type transistor, and the second switch unit is a P-type transistor (Wang: Fig. 2, the first switch unit is a N-type transistor; Li: Fig. 9, the second switch unit is an P-type transistor; ¶0017, “the third switching transistor and the fourth switching transistor are both P-type transistor or N-type transistor” which represents the P-type transistor is selected for the second switch unit). In addition, the same motivation is used as the rejection of claim 12. 
As to claim 13: Claim 13 is a dependent claim of claim 12. The combination of the prior arts Wang and Li further disclose claim limitation of the first switch unit is an N-type transistor, a gate electrode of the first switch unit is connected to the control signal terminal, the first electrode of the first switch unit is connected to the output terminal of the shift register unit of the previous stage, and the second electrode of the first switch unit is connected to the input terminal of the shift register unit of the adjacent next stage; the second switch unit is a P-type transistor, a gate electrode of the second switch unit is connected to the control signal terminal, the first electrode of the second switch unit is connected to the output terminal of the shift register unit of the previous stage, and the second electrode of the second switch unit is connected to the output terminal of the shift register unit of the adjacent next stage (Wang: Fig. 9B, the first switch unit is an N-type transistor, a gate electrode of the first switch unit is connected to the control signal terminal, the first electrode of the first switch unit is connected to the output terminal of the shift register unit of the previous stage, and the second electrode of the first switch unit is connected to the input terminal of the shift register unit of the adjacent next stage; Li: Fig. 9a, the second switch unit is a P-type transistor, a gate electrode of the second switch unit is connected to the control signal terminal, the first electrode of the second switch unit is connected to the output terminal of the shift register unit of the previous stage, and the second electrode of the second switch unit is connected to the output terminal of the shift register unit of the adjacent next stage; ¶0017, “the third switching transistor and the fourth switching transistor are both P-type transistor or N-type transistor” which represents when the transistor of the first switch unit is P-type transistor, and then the transistor of the second switch unit is N-type transistor, therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Li to select P-type transistor for the first switch unit and N-type transistor for the second switch unit). In addition, the same motivation is used as the rejection of claim 13. 
As to claim 15: Claim 15 is a method claim of claim 1. The combination of the prior arts Wang and Li further disclose a driving method for driving a gate driving circuit (Wang: Figs. 1-4, a driving method for driving “a gate driving circuit 14”; Abstract; Abstract; ¶0030-0037; Li: Figs. 6-9, a driving method for driving “a gate driving circuit”; Title, Abstract, ¶0001), comprising: 
providing a display panel where the gate driving circuit is applied to the display panel, the display panel comprising a plurality of rows of pixel units (Wang: Fig. 1, providing “a display panel 121” where the gate driving circuit 14 is applied to the display panel, the display panel comprising a plurality of rows of pixel units; ¶0027; Li: Fig. 6-9, providing a display panel, where the gate driving circuit is applied to the display panel, the display panel comprising a plurality of rows of pixel units; Title, Abstract, ¶0021, 0055, 0071); 
providing the gate driving circuit, wherein the gate driving circuit comprises: 
a plurality of shift register units, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage is connected to an input terminal of the shift register unit of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting an enable signal to the corresponding at least one row of pixel units (Wang: Figs. 1-2, “a plurality of shift register units SR”, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage is connected to an input terminal of the shift register unit of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting “an enable signal G0” to the corresponding at least one row of pixel units; ¶0029-0037; Li: Fig. 1, “a plurality of shift register units SR”, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage is connected to an input terminal of the shift register unit of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting “an enable signal gate1” to the corresponding at least one row of pixel units; ¶0002, 0105-0113); and 
switch unit groups arranged between each of adjacent two shift register units (Wang: Fig. 2, switch unit groups arranged between at least a part of adjacent two shift register units; Li: Figs. 9a, switch unit groups 30 arranged between each of adjacent two shift register units), and the switch unit group comprising: 
a first switch unit connected to an output terminal of the shift register unit of a previous stage and an input terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the input terminal of the shift register unit of the adjacent next stage in response to a control signal (Wang: Fig. 2, “a first switch unit 141a” connected to an output terminal of the shift register unit SR(N-1) of a previous stage” and “an input terminal of the shift register unit SR(N) of “an adjacent next stage”, to turn on the output terminal of the shift register unit of the previous stage and the input terminal of the shift register unit of the adjacent next stage in response to “a control signal A”; ¶0030-0037); and 
a second switch unit connected to an output terminal of the shift register unit of a previous stage and an output terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a control signal (Wang: Fig. 2, “a second switch unit 143b”; ¶0030-0037; Li: Figs. 8-9, “a second switch unit 30” connected to an output terminal of the shift register unit SR1 of a previous stage and an output terminal of the shift register unit SR2 of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to “a control signal 20”; ¶0120-0124), 
wherein the first switch unit and the second switch unit are turned on selectively during a driving period (Wang: Fig. 2, the first switch unit and the second switch unit are turned on selectively during a driving period; ¶0030-0037); and 
in a driving period, selectively turning on a first switch unit or a second switch unit in one switch unit group under action of different control signal terminals (Wang: Fig. 2, the first switch unit and the second switch unit are turned on selectively during a driving period; in a driving period, selectively turning on a first switch unit or a second switch unit in “one switch unit group SW-a” under action of different control signal terminals A-B, ¶0030-0037). In addition, the same motivation is used as the rejection of claim 15.  
As to claim 17: Claim 17 is another version claim of claim 1. The combination of the prior arts Wang and Li further disclose a display panel, comprising a gate driving circuit applied to a display panel having a plurality of rows of pixel units (Wang: Fig. 1, “a display panel 10”, comprising “a gate driving circuit 14” applied to “a display panel 121” having a plurality of rows of pixel units; Abstract, ¶0027; Li: Figs. 6-9, a display panel, comprising a gate driving circuit applied to a display panel having “a plurality of rows of pixel units”; Title, Abstract, ¶0021, 0055, 0071), the gate driving circuit comprising: 
a plurality of shift register units, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage is connected to an input terminal of the shift register unit of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting an enable signal to the corresponding at least one row of pixel units (Wang: Fig. 1, “a plurality of shift register units SR”, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage is connected to an input terminal of the shift register unit of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting an enable signal to the corresponding at least one row of pixel units; ¶0029-0037; Li: Figs. 6-7, “a plurality of shift register units SR”, wherein the shift register units are arranged in cascade, an output terminal of the shift register unit of a previous stage is connected to an input terminal of the shift register unit of an adjacent next stage, each of the shift register units and at least one row of pixel units are correspondingly arranged, for inputting an enable signal to the corresponding at least one row of pixel units; ¶0002, 0105-0113);
and 
switch unit groups arranged between each adjacent two shift register units (Wang: Fig. 2, switch unit groups arranged between each adjacent two shift register units; Li: Fig. 9a, switch unit groups arranged between each adjacent two shift register units), and the switch unit group comprising: 
a first switch unit connected to an output terminal of the shift register unit of a previous stage and an input terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the input terminal of the shift register unit of the adjacent next stage in response to a control signal (Wang: Fig. 2, “a first switch unit 141a” connected to “an output terminal of the shift register unit SR(N-1) of a previous stage” and “an input terminal of the shift register unit SR(N)  of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the input terminal of the shift register unit of the adjacent next stage in response to “a control signal A”; ¶0030-0037); and 
a second switch unit connected to an output terminal of the shift register unit of a previous stage and an output terminal of the shift register unit of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to a control signal (Wang: Fig. 2, “a second switch unit 143b”; ¶0030-0037; Li: Figs. 8-9, “a second switch unit 30” connected to an output terminal of the shift register unit SR(1) of a previous stage and an output terminal of the shift register unit SR(2) of an adjacent next stage, to turn on the output terminal of the shift register unit of the previous stage and the output terminal of the shift register unit of the adjacent next stage in response to “a control signal 20”), 
wherein the first switch unit and the second switch unit are turned on under action of different control signal terminals selectively during a driving period (Wang: Fig. 2, the first switch unit 141a and the second switch unit 143b are turned on under action of different control signal terminals A-B; ¶0030-0037). In addition, the same motivation is used as the rejection of claim 17.  

Claim(s) 4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2011/0228894 A1) in view of LI et al (US 2017/0178582 A1), as applied to claim 1 above, and further in view of Liu et al (US 2021/0350733 A1).
As to claim 4: Wang and Li do not expressly disclose each of the shift register units corresponds to a plurality of rows of pixel units, and is used to provide an enable signal to the corresponding plurality of rows of pixel units. However, Liu discloses each of the shift register units corresponds to a plurality of rows of pixel units, and is used to provide an enable signal to the corresponding plurality of rows of pixel units (Fig. 1 shows each of the shift register units corresponds to a plurality of rows of pixel units, and is used to provide an enable signal to the corresponding plurality of rows of pixel units). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Li to arrange each of the shift register units corresponds to a plurality of rows of pixel units, and is used to provide an enable signal to the corresponding plurality of rows of pixel units as taught by Liu. The motivation would have been in order to control the display subarea connected to the second driving group to independently display an image. The second connection controller controls a display subarea connected to the third driving group to independently display an image (Liu: ¶0007).
As to claim 10: Claim 10 is a dependent claim of claim 4. The prior art Liu further discloses claim limitation of the number of rows of pixel units corresponding to each shift register unit is the same (Fig. 1 shows the number of rows of pixel units corresponding to each shift register unit is the same). In addition, the same motivation is used as the rejection of claim 10.
As to claim 11: Claim 10 is a dependent claim of claim 4. The prior art Liu further discloses claim limitation of the plurality of rows of pixel units corresponding to the same shift register unit is arranged adjacently (Fig. 1 shows the plurality of rows of pixel units corresponding to the same shift register unit is arranged adjacently). In addition, the same motivation is used as the rejection of claim 11.
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2011/0228894 A1) in view of LI et al (US 2017/0178582 A1), as applied to claim 6 above, and further in view of JIAN et al (CN 103295643 A).
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Wang further discloses claim limitation of m is equal to 2, n is equal to 2; the first stage switch unit group, the third stage switch unit group, the fifth stage switch unit group and the seventh stage switch unit group are commonly connected to the first control signal terminal (Fig. 2 shows the first stage switch unit group, the third stage switch unit group, the fifth stage switch unit group and the seventh stage switch unit group are commonly connected to the first control signal terminal); the second stage switch unit group and the sixth stage switch unit group are commonly connected to the second control signal terminal (Fig. 2, the second stage switch unit group and the sixth stage switch unit group are commonly connected to the second control signal terminal). Wang and Li do not expressly disclose the fourth stage switch unit group is connected to the third control signal terminal. However, Jian teaches a plurality of shift register; a first switch group; and a second switch groups (Fig. 5 shows a plurality of shift register SR; a first switch group; and a second switch groups, wherein m is equal to 2, n is equal to 2; the first stage switch unit group, the third stage switch unit group, the fifth stage switch unit group and the seventh stage switch unit group are commonly connected to “a first control signal terminal SW1a”; the second stage switch unit group and the sixth stage switch unit group are commonly connected to “a second control signal terminal SW1b”; and the fourth stage switch unit group is connected to “a third control signal terminal SW2a”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Li to implement a third control signal terminal, such that the fourth stage switch unit group is connected to the third control signal terminal as taught by Jian. The motivation would have been in order to provide a shift register for controlling the scanning line of the display panel, the shift register (Jian: ¶0006).

Claim(s) 9, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2011/0228894 A1) in view of LI et al (US 2017/0178582 A1), as applied to claims 1, 17 above, and further in view of Matsui et al (US 2015/0116194 A1).
As to claim 9: Wang and Li do not expressly disclose the gate driving circuit further comprises: a first power supply terminal; and a plurality of third switch units, arranged in a one-to-one correspondence with the shift register units, and the third switch unit is connected to the first power supply terminal, the output terminal of the shift register unit, and at least one enable signal line, for transmitting the first power supply terminal to the at least one enable signal line in response to a signal from the output terminal of the shift register unit, wherein the at least one enable signal line is used to provide the enable signal to one row of pixel units. However, Matsui teaches a gate driver comprises a first power supply terminal; and a plurality of third switch units, arranged in a one-to-one correspondence with the shift register units, and the third switch unit is connected to the first power supply terminal, the output terminal of the shift register unit, and at least one enable signal line, for transmitting the first power supply terminal to the at least one enable signal line in response to a signal from the output terminal of the shift register unit, wherein the at least one enable signal line is used to provide the enable signal to one row of pixel units (Figs. 1-4, “a gate driver 50” comprises “a first power supply terminal VDD1/VSS1”; and “a plurality of third switch units 61b” arranged in a one-to-one correspondence with “a plurality of shift register units 60”, and the third switch unit is connected to the first power supply terminal VDD1/VSS1, the output terminal of the shift register unit Q, and at least one enable signal line 51, for transmitting a first power supply terminal VDD1/VSS1 to the at least one enable signal line in response to a signal from the output terminal of the shift register unit Q, wherein the at least one enable signal line is used to provide the enable signal to one row of pixel units 31). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Li to implement a first power supply terminal and a plurality of third switches unit into the gate driving circuit, such that the first power supply terminal; and the plurality of third switch units, arranged in a one-to-one correspondence with the shift register units, and the third switch unit is connected to the first power supply terminal, the output terminal of the shift register unit, and at least one enable signal line, for transmitting the first power supply terminal to the at least one enable signal line in response to a signal from the output terminal of the shift register unit, wherein the at least one enable signal line is used to provide the enable signal to one row of pixel units as taught by Matsui. The motivation would have been in order to provide a shift register and a display device which operate with even less power consumption (Matsui: ¶0006).
As to claim 14: Claim 14 is a dependent claim of claim 9. The prior art Matsui further discloses claim limitation of the third switch unit is a switch transistor, a gate electrode of the third switch unit is connected to the output terminal of the shift register unit, and a first electrode of the third switch unit is connected to the first power supply terminal and a second electrode of the third switch unit is connected to the at least one enable signal line (Fig. 2, 4, the third switch unit is “a switch transistor 80”, a gate electrode of the third switch unit is connected to the output terminal Q of the shift register unit 61a, and a first electrode of the third switch unit is connected to the first power supply terminal VDD1/VSS1 and a second electrode of the third switch unit is connected to the at least one enable signal line 51). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 18: Wang and Li do not expressly disclose wherein the display panel is a silicon-based organic light-emitting diode (OLED) display panel. However, Matsui teaches a gate driving circuit applied for a display panel is a silicon-based organic light-emitting diode (OLED) display panel (Figs. 1-2, “a gate driving circuit 50” applied for a silicon-based organic light-emitting diode (OLED) display panel; ¶0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Li to apply the gate driving circuit for a silicon-based organic light-emitting diode (OLED) display panel as taught by Matsui.  The motivation would have been in order to provide a shift register and a display device which operate with even less power consumption (Matsui: ¶0006).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2011/0228894 A1) in view of LI et al (US 2017/0178582 A1) and Matsui et al (US 2015/0116194 A1), as applied to claims 1, 17 above, and further in view of OH et al (US 2020/0394950 A1).
As to claim 19: Claim 19 is a dependent claim of claim 18. The prior arts Wang, Li and Matsui further disclose claim limitation of the gate driving circuit is a first gate driving circuit and the silicon-based OLED display panel comprises: 
a display area integrated with enable signal lines (Wang: Fig. 1, “a display area 121” integrated with enable signal lines G0-Gn; Li: Fig. 7A, a display area integrated with enable signal lines gate1-gate4N; Matsui: Figs. 1-2, “a display area 100” integrated with enable signal lines 51); 
a first virtual area located around the display area (Wang: Fig. 1, a first virtual area located around the display area 121; Li: Fig. 7a, a first virtual area located around the display area; Matsui: Figs. 1-8, a first virtual area located around the display area); 
a detection area located at a side of the first virtual area away from the display area, and located at one side or two sides of the display area along an extension direction of the enable signal line (Wang: Fig. 1, a detection area located at a side of the first virtual area away from the display area, and located at one side or two sides of the display area along an extension direction of the enable signal line; Li: Fig. 7a, a detection area located at a side of the first virtual area away from the display area, and located at one side or two sides of the display area along an extension direction of the enable signal line; Matsui: Figs. 1-8, a detection area located at a side of the first virtual area away from the display area, and located at one side or two sides of the display area along an extension direction of the enable signal line); 
a second virtual area located at a side of the detection area away from the display area (Wang: Fig. 1, a second virtual area located at a side of the detection area away from the display area; Li: Fig. 7a, a second virtual area located at a side of the detection area away from the display area; Matsui: Figs. 1-8, a second virtual area located at a side of the detection area away from the display area); 
a cathode ring area located at a side of the second virtual area away from the display area (Liu: Fig. 1, a cathode ring area located at a side of the second virtual area away from the display area; Li: Figs. 7-9, a cathode ring area located at a side of the second virtual area away from the display area; Matsui: Figs. 1-8, a cathode ring area located at a side of the second virtual area away from the display area); 
a third virtual area located at a side of the cathode ring area away from the display area (Wang: Fig. 1, a third virtual area located at a side of the cathode ring area away from the display area; Li: Figs. 7-9, a third virtual area located at a side of the cathode ring area away from the display area; Matsui: Figs. 1-8, a third virtual area located at a side of the cathode ring area away from the display area).
a first driving circuit integration area located at a side of the third virtual area away from the display area (Wang: Fig. 1, a first driving circuit integration area located at a side of the third virtual area away from the display area; Li: Fig. 7-9, a first driving circuit integration area located at a side of the third virtual area away from the display area; Matsui: Figs. 1-8, a first driving circuit integration area located at a side of the third virtual area away from the display area).
Wang, Li and Matsui do not expressly disclose the first driving circuit integration area located at a side of the third virtual area away from the display area for integrating a second gate driving circuit, wherein the second gate driving circuit is used for generating a gate driving signal; and a second driving circuit integration area located at a side of the first driving circuit integration area away from the display area for integrating the first gate driving circuit. However, Oh teaches a gate driving circuit is a first gate driving circuit and a silicon-based OLED display panel comprises a display area and a first driving circuit integration area located at a side of a third virtual area away from the display area for integrating a second gate driving circuit, wherein the second gate driving circuit is used for generating a gate driving signal; and a second driving circuit integration area located at a side of the first driving circuit integration area away from the display area for integrating the first gate driving circuit (Figs. 1-2, “a gate driving circuit 200” is a first gate driving circuit and “a silicon-based OLED display panel 100” comprises “a display area 100” and a first driving circuit integration area located at a side of a third virtual area away from the display area for integrating “a second gate driving circuit 300”, wherein the second gate driving circuit is used for generating a gate driving signal; and a second driving circuit integration area located at a side of the first driving circuit integration area away from the display area for integrating the first gate driving circuit 200; Abstract, ¶0070-0087). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Li, and Matsui to implement a second gate driving circuit into the first driving circuit integration area, such that the first driving circuit integration area located at a side of the third virtual area away from the display area for integrating a second gate driving circuit, wherein the second gate driving circuit is used for generating a gate driving signal; and a second driving circuit integration area located at a side of the first driving circuit integration area away from the display area for integrating the first gate driving circuit as taught by Oh. The motivation would have been in order to reduce the power consumption and improving the image quality in a low-frequency driving mode by, in part, utilizing various pixel structures included in the display device (Oh: ¶0007).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on July 11, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693